Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/2/2020 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each entry listed that is not in the English language (Korean Office Action).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A vehicle safety component diagnosis apparatus comprising: a vehicle state summarizer summarizing a vehicle state on the basis of sensing 5values collected from a plurality of sensors for a specific period; a vehicle state distribution calculator calculating distribution of sensed values corresponding to a vehicle state for a plurality of specific periods; an abnormal safety component detector detecting an abnormal safety component by determining an abnormal situation about a specific sensing value through the calculated 10distribution of the sensed values corresponding to the vehicle states; and a diagnosis performer performing diagnosis about the abnormal safety component, wherein distribution safety standards are determined based on distribution about index values and the index values are calculated based on sensing values in a time domain at every first cycle, diagnosis index safety standards are determined based on distribution of diagnosis indexes and the diagnosis indexes are calculated based on sensing values in a frequency domain at every second cycle longer than the first cycle, and a first sampling cycle of the sensing values for calculating the index values is longer than a second sampling cycle of the sensing values for calculating the diagnosis indexes.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine). 
mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “calculating distribution of sensed values corresponding to a vehicle state for a plurality of specific periods”, “wherein distribution safety standards are determined based on distribution about index values and the index values are calculated based on sensing values in a time domain at every first cycle, diagnosis index safety standards are determined based on distribution of diagnosis indexes and the diagnosis indexes are calculated based on sensing values in a frequency domain at every second cycle longer than the first cycle, and a first sampling cycle of the sensing values for calculating the index values is longer than a second sampling cycle of the sensing values for calculating the diagnosis indexes” are treated as belonging to the mathematical concepts grouping while the steps of “summarizing a vehicle state … for a specific period”, “detecting an abnormal safety component by determining an abnormal situation about a specific sensing value through the calculated 10distribution of the sensed values corresponding to the vehicle states” and … “performing diagnosis about the abnormal safety component” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise groupings of the abstract idea of Claims 10 and 11 that belong to a statutory category-process (Step 1).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprises the following additional elements:
Claim 1
Preamble: A vehicle safety component diagnosis apparatus;
sensing values collected from a plurality of sensors for a specific period;
a vehicle state summarizer, a vehicle state distribution calculator, an abnormal safety component detector, and a precise diagnosis performer;
sensing values in a time domain at every first cycle;
sensing values in a frequency domain at every second cycle longer than the first cycle.
Claim 10
•	Preamble: A safety component diagnosis method;
•	sensing values collected from a plurality of sensors for a specific period;
•	a vehicle state summarizer, a vehicle state distribution calculator, an abnormal safety component detector, and a precise diagnosis performer;
•	sensing values in a time domain at every first cycle;
•	sensing values in a frequency domain at every second cycle longer than the first cycle.
Claim 11
•	Preamble: A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a safety component diagnosis method;
•	sensing values collected from a plurality of sensors for a specific period;
•	a vehicle state summarizer, a vehicle state distribution calculator, an abnormal safety component detector, and a precise diagnosis performer;
•	sensing values in a time domain at every first cycle;
•	sensing values in a frequency domain at every second cycle longer than the first cycle.
 “sensing values in a time domain at every first cycle”, and “sensing values in a frequency domain at every second cycle longer than the first cycle” represent mere data gathering steps and it only adds an insignificant extra-solution activity to the judicial exception.  According to the October update on 2019 such steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.  A vehicle state summarizer, a vehicle state distribution calculator, an abnormal safety component detector, and a precise diagnosis performer are software/hardware units are examples of generic computer equipment (components) that are generally recited and they are not qualified as particular machines.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. For example, sensing at a longer cycles in a frequency domain as compared with a time domain is known in the art because of FFT 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-8 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mental process steps) and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1 (10, 11).
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 

The Applicant argues (p.11):  the claims recite the combination of additional elements of (1) "distribution safety standards are determined based on distribution about index values and the index values are calculated based on sensing values in a time domain at every first cycle", (2) "diagnosis index safety standards are determined based on distribution of diagnosis indexes and the diagnosis indexes are calculated based on sensing values in a frequency domain at every second cycle longer than the first cycle", and (3) "a first sampling cycle of the sensing values for calculating the index values is longer than a second sampling cycle of the sensing values for calculating the diagnosis indexes." With these additional elements, it may now be possible (but not required) that precise diagnosis indexes with a lot of data to be stored/transmitted and the second safety standards are calculated with a very long cycle in comparison to the first safety standards, so the amount of data to be stored/transmitted can be reduced. 
Thus, the claim as a whole integrates the alleged judicial exception into a practical application.
The Examiner respectfully disagrees. The above steps are part of the identified abstract idea and, therefore, cannot indicate a practical application that is demonstrated by “additional elements”. The accomplished advantages (“so the amount of data to be stored/transmitted can be reduced”) are in the judicial exception itself.
Synopsys: “a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty”.  

Examiner Note with Regards to Prior Rat of Record

Claims 1-8 and 10-11 are distinguished over the prior art made of record based on the reasons below.  
In regards to Claim 1 and 11, the claim is distinguished over the closest prior art, Satoru, Satou, Sasaki, and Monna, either singularly or in combination, fail to anticipate or render obvious wherein the first safety standards are determined on the basis of distribution about index values and the index values are calculated on the basis of sensing values in a time domain at every first cycle; the second standards are determined on the basis of distribution of precise diagnosis indexes and the precise diagnosis indexes are calculated on the basis of sensing values in a frequency domain at every second cycle longer than the first cycle;  and a first sampling cycle of the sensing values for calculating the index values is longer than a second sampling cycle of the sensing values for calculating the precise diagnosis indexes, in combination with all other limitations in the claim as claimed and defined by applicant.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863